Citation Nr: 0534881	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-03 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation, in excess of 20 
percent, for left shoulder tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to July 
1964.


The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, in August, 2001, which continued his prior 
evaluation.

When the case was previously before the Board, the Board 
remanded the issue of an increased rating for left shoulder 
tendonitis for additional development.  That development has 
been completed to the extent possible, and the case returned 
to the Board for further consideration of the veteran's 
appeal.

On a July 2003 statement, the veteran discussed reflex 
sympathetic dystrophy and numbness of the left side of his 
face going down his neck and all the way into his fingers 
with spasm.  Although other conditions mentioned on that 
statement were adjudicated and denied, no reference to the 
above condition was made.  Therefore, the issue is REFERRED 
to the RO for clarification and appropriate action.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's left shoulder tendonitis is manifested by 
minimal impingement and limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for left shoulder tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5201, 5202 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters dated in November 2001, June 2003, 
and December 2004, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a January 2002 Statement of the 
Case (SOC), an August 2003 Supplemental Statement of the Case 
(SSOC), and a June 2005 SSOC.  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already provided to VA or obtained 
by VA on the veteran's behalf.  Additionally, the June 2005 
SSOC included a summary of the relevant VCAA regulatory 
provisions of 38 C.F.R. § 3.159.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, and VA examination reports. Under the circumstances 
in this case, the veteran has received the notice and 
assistance contemplated by law and adjudication of the claim 
poses no risk of prejudice to the veteran.  See Mayfield, 
supra; Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.

Factual Background

In a March 2001 VA outpatient-rheumatology visit, the veteran 
reported continued intermittent but severe pain in his left 
shoulder.  Numbness and burning was associated with this 
condition.  He also reported thickened skin and symptoms of 
Raynaud's disease.  The examiner noted that a prior 
evaluation suggested calcific tendonitis.  The examiner also 
noted "but his highly intermittent but severe pain in the 
shoulder clinically was suspected to be reflex sympathetic 
dystrophy."  

Upon physical evaluation, the veteran's shoulder had a normal 
range of motion and normal abduction strength.  During this 
testing, pain felt by the veteran at home was not reproduced.  
There was no subacromial or bicipital tenderness.  
Radiographic evidence of a calcified tendon in the shoulder 
was found and the veteran was diagnosed with chronic left 
shoulder pain.  The veteran's symptoms were found to be 
inconsistent with a rotator cuff tear or severe 
osteoarthritis.  Rather, the physician indicated a 
relationship with reflex sympathetic dystrophy, Raynaud's 
syndrome, or systemic sclerosis.  At an April 2001 follow up, 
continued complaints of pain were noted, along with 
occasional numbness.

In July 2001, the veteran underwent a VA examination for his 
shoulder condition.  At the time of his examination, the 
veteran indicated no swelling, but complained of a burning 
sensation over the dorsum that related to the positioning of 
his arm or the weather.  The veteran also complained of 
"night pain" that related to sleeping with his arm over his 
head.  By manipulating under his arm pit, the veteran was 
able to bring some relief to his pain.  The examiner 
discussed x-rays from August 1999, which showed a small 
calcification in the supraspinatus tendon near the insertion 
at the greater tuberosity.  The report from those x-rays 
indicated that calcific tendonitis was suspected.

Upon physical examination, the veteran appeared to be in no 
acute distress.  He had a normal gate and a mild kyphosis.  
The veteran's deep tendon reflexes were 4+ in both upper 
extremities.  Examination of the veteran's shoulder revealed 
no significant scapular dyskinesia upon wall push off.  Some 
myofascial spasm was noted along the left scapular border, 
along with some tenderness over the suprascapular fossa 
proximally.  No tenderness was found over the anterior 
glenohumeral joint, and abduction on the left was described 
as painless, up to about 100 degrees.  The veteran could not 
abduct beyond this range.  The veteran had 180 degrees 
forward flexion bilaterally and his external rotation at 90 
degrees abduction was about 90 degrees on the left and "full" 
on the right.  

The veteran had a "very positive" Hawkin's impingement test 
on the left.  He also had marked weakness on resisted 
external rotation and moderate weakness on resisted 
abduction.  The veteran had a questionable apprehension sign, 
but the examiner noted, "because of the pain with abduction, 
I am unable to do a good evaluation."  His load and shift 
test was negative, as was his relocation test.  The veteran's 
grip strength was slightly weakened on the left at 4 out of 
5.  

Based on the subjective and objective evidence outlined 
above, the examiner found the case to be complex, but she 
suspected significant rotator cuff tendonopathy with obvious 
calcific deposit.  She also noted, however, that the veteran 
has significant left shoulder dysfunction that is 
inconsistent with a rotator cuff injury.  Some subjective 
sensory deficits were noted and determined to be "relatively 
insignificant."  The examiner indicated she did not believe 
he suffered from reflex sympathetic dystrophy.  Double crush 
syndrome and nerve problems at the neck were also described 
as possible explanations of the veteran's neurological 
complaints.

A VA outpatient evaluation in December 2001 found the 
veteran's shoulder range of motion to be normal.  Raynaud's 
syndrome was diagnosed at this time as well.  Records from 
February 2002 indicate subclavian steal syndrome with 
neuropathic attacks in his left upper extremity and nearby 
regions.  During a June 2002 VA dermatology examination, 
muscle tenderness was noted in the veteran's superior strap 
muscles of the left shoulder.  The left shoulder was mildly 
painful with rotation.  The joint moved normally, but with 
noticeable crepitus.  No subacromial or bicipital tenderness 
was found.

VA treatment records from October 2003 indicate treatment for 
bursitis in the veteran's left shoulder.  He complained that 
his shoulder pain had become more severe in the 6 weeks prior 
to this visit.  The examiner assessed reflex sympathetic 
dystrophy in the veteran's left arm, as well as subclavian 
steal syndrome.  This related to performance of yard work.  
He was given an injection of Depo-Medrol and lidocaine.  This 
provided immediate relief.

Records from July 2004 show VA outpatient treatment for left 
shoulder impingement.  Range of motion tests at this time 
indicated no limitation of motion or muscular atrophy.

VA outpatient records from October 2004 include a range of 
motion test, which found slight tenderness with passive range 
of motion.  An ultrasound of the veteran's shoulder, taken at 
this time, found no tears of the rotator cuff, no effusion, 
and mild thickening of the subacromial bursa without fluid.  
The examiner assessed mild to moderate impingement syndrome 
of the left supraspinatus.  Physical therapy was recommended.

In April 2005, the veteran was accorded a second VA 
examination.  The claims folder was reviewed "extensively" 
and the veteran's pertinent medical history was discussed.  
The veteran was found to be in no acute distress, and right 
hand dominant.  The veteran appeared symmetrical with his 
head centered between his shoulders and his shoulders of 
equal bulk.

Range of motion tests for the left shoulder revealed that the 
veteran abducts actively to 170 degrees and forward flexes to 
180 degrees with abduction to approximately 170 degrees of 
forward flexion.  The examiner indicated the shoulder can be 
moved to those positions passively.  The veteran's left 
shoulder was found to extend to 30 degrees with internal 
rotation in extension to approximately L3.  At 90 degrees of 
passive abduction, with some cogwheel rigidity, the examiner 
was able to passively externally rotate the veteran's arm to 
100 degrees and internally rotate it to 80 degrees.  The left 
shoulder adducted across the veteran's chest to 15 degrees, 
and this was found to be duplicated by the veteran's 
uninvolved right shoulder.

The veteran's muscles were also tested.  His supraspinatus 
muscle was found to pull with 3+/5 strength, although some 
cogwheeling was noted.  The left infraspinatus and teres 
minor pulled through in the 4/5 range and cogwheeling was 
also noted.  The subscapularis pulled through in the 4+/5 
range with minimal cogwheeling.

The veteran's left acromioclavicular joint was found to have 
some osteophytic overgrowth superiorly, but this area was 
nontender on the day of examination.  Palpation of the left 
shoulder itself found the joint to be nontender.

Neurologic evaluation revealed deep tendon reflexes of 2+ at 
the biceps and 1+ at the triceps and brachioradialis.  No 
pathologic reflexes were observed in the upper extremities.  
The examiner noted "With the exception of the rotator cuff 
muscles on the left, motor strength is intact to hand tests, 
although again, there is some degree of cogwheel rigidity on 
both sides."  Some pinprick sensory deficiencies were noted 
on pinprick tests of the hand and the C7 nerve distribution.  
However, position and sensation were described as intact 
bilaterally.

Based on this examination, the examiner opined the left 
shoulder tendinitis by itself, and apart from the other 
extremity disorders, is a minimal but present problem.  She 
stated that the signs, symptoms and manifestations of the 
left shoulder tendinitis are present and in the minimal to 
moderate range.  The examiner then added, "As I noted before 
the left shoulder tendinitis is probably not directly related 
to the nerve compression and/or vascular compression which 
constitutes most of the symptoms that are found."  The 
examiner noted, however, that the cogwheel rigidity 
experienced during the strength of rotator cuff tests may be 
a result of pain, although the veteran did not express pain 
during the testing.

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Here, the RO evaluated the veteran's left shoulder condition 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2005).  The evidence indicates the veteran is 
right-handed.

The current evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201, is based on limitation of motion of the left arm.  
A minimum compensable evaluation of 20 percent disabling is 
available under Diagnostic Code 5201 where the limitation of 
motion of the minor arm is at the shoulder level.  A 20 
percent evaluation is also available where the limitation of 
motion is midway between the side and shoulder level.  The 
maximum evaluation of 30 percent disabling is available where 
the limitation of motion of the minor arm is to 25 degrees 
from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2005).

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 20 percent for his service-connected left shoulder 
condition.

None of the objective medical evidence of record shows that 
the veteran's left shoulder tendonitis is more than 
moderately disabling such that he is entitled to a higher 
disability rating for this condition.  For example, the 
results of the veteran's VA shoulder examination in April 
2005 show that symptomatology relating to his service 
connected tendonitis was "minimal, but present."  His 
shoulders were of equal bulk, and the veteran's file 
indicates no right shoulder condition.  Although the veteran 
displayed some cogwheel rigidity and crepitus on range of 
motion testing, his left shoulder nearly had a full range of 
motion in abduction and forward flexion.  Rotation was 
performed from 80 to 100 degrees.  The veteran's left arm 
adducted across his chest to the same extent as his right 
arm.  Records from various outpatient visits, including a 
March 2001 rheumatology visit and an October 2004 visit, 
indicate a normal range of motion.  The Board notes that the 
veteran's July 2001 examination included findings of Hawkin's 
sign for impingement and a range of motion which was limited 
on rotation to 90 degrees.  However, there was no indication 
that this limitation reduces the veteran's motion to midway 
between the side and shoulder, which would be required for 
the next higher evaluation under Diagnostic Code 5201.  This 
is true even when considering the pain that limited the 
examiner's ability to fully perform testing.

Importantly, the VA examiner who conducted the April 2005 
examination concluded that the veteran's left shoulder 
complaints were not related to his other extremity disorders.  
This medical opinion eliminates much of the veteran's 
symptomatology, in terms of assessing the severity of his 
left shoulder tendonitis.  

The Board further notes that the evidence does not show 
nonunion or malunion of the humerus, a fibrous union, a false 
flail joint, or a flail joint, or ankylosis in the veterans 
left shoulder to consider higher evaluations pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202.  

The Board is cognizant of the veteran's ongoing complaints of 
pain, to include those in his October 2003 VA outpatient 
visit, where the veteran was given an injection to reduce his 
symptoms.  However, given the current objective findings 
regarding range of motion, the Board finds the 20 percent 
rating assigned adequately compensates him for his subjective 
complaints.  

Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for left shoulder tendonitis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


